                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA

Bobby Gene Wilson, Jr.,                    )                    C/A No. 0:18-757-PJG
                                           )
                             Plaintiff,    )
                                           )
v.                                         )                            ORDER
                                           )
Nancy A. Berryhill, Acting Commissioner of )
Social Security,                           )
                                           )
                             Defendant.    )
_____________________________________ )

       This social security matter is before the court pursuant to Local Civil Rule 83.VII.02 (D.S.C.)

and 28 U.S.C. § 636(c) for final adjudication, with the consent of the parties, of the plaintiff’s

petition for judicial review. The plaintiff, Bobby Gene Wilson, Jr., brought this action pursuant to

42 U.S.C. §§ 405(g) and 1383(c)(3) to obtain judicial review of a final decision of the defendant,

Acting Commissioner of Social Security (“Commissioner”), denying his claims for Disability

Insurance Benefits (“DIB”). Having carefully considered the parties’ submissions and the applicable

law, the court concludes that the Commissioner’s decision should be affirmed.

                      SOCIAL SECURITY DISABILITY GENERALLY

       Under 42 U.S.C. § 423(d)(1)(A) and (d)(5), as well as pursuant to the regulations formulated

by the Commissioner, the plaintiff has the burden of proving disability, which is defined as an

“inability to do any substantial gainful activity by reason of any medically determinable physical or

mental impairment which can be expected to result in death or which has lasted or can be expected

to last for a continuous period of not less than 12 months.” 20 C.F.R. § 404.1505(a); see also




                                           Page 1 of 18
Blalock v. Richardson, 483 F.2d 773 (4th Cir. 1973). The regulations require the Administrative

Law Judge (“ALJ”) to consider, in sequence:

       (1)     whether the claimant is engaged in substantial gainful activity;

       (2)     whether the claimant has a “severe” impairment;

       (3)     whether the claimant has an impairment that meets or equals the requirements of an
               impairment listed in 20 C.F.R. Part 404, Subpart P, Appendix 1 (“the Listings”), and
               is thus presumptively disabled;

       (4)     whether the claimant can perform his past relevant work; and

       (5)     whether the claimant’s impairments prevent him from doing any other kind of work.

20 C.F.R. § 404.1520(a)(4).1 If the ALJ can make a determination that a claimant is or is not

disabled at any point in this process, review does not proceed to the next step. Id.

       Under this analysis, a claimant has the initial burden of showing that he is unable to return

to his past relevant work because of his impairments. Once the claimant establishes a prima facie

case of disability, the burden shifts to the Commissioner. To satisfy this burden, the Commissioner

must establish that the claimant has the residual functional capacity, considering the claimant’s age,

education, work experience, and impairments, to perform alternative jobs that exist in the national

economy. 42 U.S.C. § 423(d)(2)(A); see also McLain v. Schweiker, 715 F.2d 866, 868-69 (4th Cir.

1983); Hall v. Harris, 658 F.2d 260, 264-65 (4th Cir. 1981); Wilson v. Califano, 617 F.2d 1050,

1053 (4th Cir. 1980). The Commissioner may carry this burden by obtaining testimony from a

vocational expert. Grant v. Schweiker, 699 F.2d 189, 192 (4th Cir. 1983).




       1
        The court observes that effective August 24, 2012, ALJs may engage in an expedited
process which permits the ALJs to bypass the fourth step of the sequential process under certain
circumstances. 20 C.F.R. § 404.1520(h).

                                            Page 2 of 18
                              ADMINISTRATIVE PROCEEDINGS

        In 2013, Wilson applied for DIB, alleging disability beginning May 12, 2011. Wilson’s

application was denied initially and upon reconsideration, and he requested a hearing before an ALJ.

A hearing was held on March 1, 2017, at which Wilson, who was represented by Brett Owens,

Esquire, appeared and testified. After hearing testimony from a vocational expert, the ALJ issued

a decision on March 28, 2017 finding that Wilson was not disabled from his alleged onset date of

May 12, 2011 through his date last insured of June 30, 2012.2 (Tr. 15-27.)

        Wilson was born in 1975 and was thirty-six years old on his date last insured. He has a tenth-

grade education and has past relevant work experience as a builder and a roofer. (Tr. 216.) Wilson

alleged disability due to neuritis lumbosacral, a bulging disc, and degenerative disc disease. (Tr.

215.)




        2
            The ALJ also noted as follows:

        The claimant has previously filed for disability benefits. On June 6, 2011, the
        claimant filed a Title II application for a period of disability and disability insurance
        benefits, alleging disability beginning May 12, 2011, which is the same alleged onset
        date as his current application. This claim was denied initially on November 3, 2011,
        and upon reconsideration on March 7, 2012. The claimant filed a request for hearing.
        However, by letter dated March 15, 2013, the claimant, through his representative at
        the time, asked to withdraw the request for hearing. On March 15, 2013, an Order
        of Dismissal was issued by Administrative Law Judge Peggy McFadden-Elmore,
        which dismissed the claimant's request for hearing and indicated that the
        reconsideration determination of March 7, 2012, remained in effect (Exhibit B-IA).

        Accordingly, the doctrine of res judicata applies making the March 7, 2012,
        determination final and binding. The doctrine of res judicata prevents the claimant
        from establishing disability prior to March 7, 2012.

(Tr. 15.)

                                             Page 3 of 18
       In applying the five-step sequential process, the ALJ found that Wilson had not engaged in

substantial gainful activity since his alleged onset date of May 12, 2011 through his date last insured

of June 30, 2012. The ALJ determined that, through the date last insured, Wilson’s degenerative

disc disease and kidney cyst were severe impairments. However, the ALJ found that, through the

date last insured, Wilson had not had an impairment or combination of impairments that met or

medically equaled the severity of one of the listed impairments in 20 CFR Part 404, Subpart P,

Appendix 1 (“the “Listings”). The ALJ found, after consideration of the entire record that, through

the date last insured, Wilson retained the residual functional capacity to

       lift and carry 20 pounds occasionally and 10 pounds frequently; with the ability to sit
       for six hours in an eight-hour shift; stand and/or walk for six hours out of an eight-
       hour shift; with alternating between standing and sitting every 60 minutes; limited
       to occasionally climbing ramps and stairs; occasionally climb ladders, ropes or
       scaffolds; occasionally balance, stoop, kneel, crouch, and crawl; limited to simple
       routine tasks; and limited to frequent interaction with supervisors, coworkers, and the
       public.

(Tr. 23.) The ALJ found that, through the date last insured, Wilson was unable to perform any past

relevant work, but that considering Wilson’s age, education, work experience, and residual

functional capacity, there were jobs that existed in significant numbers in the national economy that

Wilson could have performed. Therefore, the ALJ found that Wilson had not been disabled from

the alleged onset date of May 12, 2011 through the date last insured of June 30, 2012.

       The Appeals Council denied Wilson’s request for review on January 26, 2018, making the

decision of the ALJ the final action of the Commissioner. (Tr. 1-5.) This action followed.

                                    STANDARD OF REVIEW

       Pursuant to 42 U.S.C. § 405(g), the court may review the Commissioner’s denial of benefits.

However, this review is limited to considering whether the Commissioner’s findings “are supported


                                            Page 4 of 18
by substantial evidence and were reached through application of the correct legal standard.” Craig

v. Chater, 76 F.3d 585, 589 (4th Cir. 1996); see also 42 U.S.C. § 405(g); Coffman v. Bowen, 829

F.2d 514, 517 (4th Cir. 1987). Thus, the court may review only whether the Commissioner’s

decision is supported by substantial evidence and whether the correct law was applied. See Brown

v. Comm’r Soc. Sec. Admin., 873 F.3d 251, 267 (4th Cir. 2017); Myers v. Califano, 611 F.2d 980,

982 (4th Cir. 1980). “Substantial evidence” means “such relevant evidence as a reasonable mind

might accept as adequate to support a conclusion; it consists of more than a mere scintilla of

evidence but may be somewhat less than a preponderance.” Craig, 76 F.3d at 589; see also Pearson

v. Colvin, 810 F.3d 204, 207 (4th Cir. 2015). In reviewing the evidence, the court may not

“undertake to re-weigh conflicting evidence, make credibility determinations, or substitute [its]

judgment for that of the [Commissioner].” Craig, 76 F.3d at 589; see also Hancock v. Astrue, 667

F.3d 470, 472 (4th Cir. 2012). Accordingly, even if the court disagrees with the Commissioner’s

decision, the court must uphold it if it is supported by substantial evidence. Blalock, 483 F.2d at

775.

                                               ISSUES

       Wilson raises the following issues for this judicial review:

       I.      Did the ALJ err by applying administrative res judicata to bar Plaintiff’s
               medical evidence from prior to March 7, 2012?

       II.     Did the ALJ’s reliance on evidence from the period barred by administrative
               res judicata constitute a reopening of the evidence for consideration?

       III.    Did the ALJ err in finding that Plaintiff’s spinal disorders failed to rise to the
               level of severity to meet the requirements of Listing 1.04?




                                            Page 5 of 18
       IV.     Did the ALJ err in concluding that Plaintiff does not suffer from a
               combination of impairments that meet or medically equal [] the severity of
               one of the listed impairments?

       V.      Did the ALJ err in failing to properly weigh the evidence presented by
               Plaintiff’s treating physicians regarding Plaintiff’s functional limitations?

(Pl.’s Br., ECF No. 10.)



                                          DISCUSSION3

A.     Res Judicata

       Wilson’s first two arguments hinge on the ALJ’s application of res judicata in evaluating the

current application. Wilson first argues that the ALJ erred in applying res judicata to limit

consideration of Wilson’s evidence to the period of March 7, 2012 through his date last insured, June

30, 2012. Second, Wilson argues that the ALJ’s statement that Wilson “was not under disability

within the meaning of the Social Security Act at any time, including from March 7, 2012, through

June 30, 2012,” was contrary to his other statements in the decision and indicates that he

reconsidered on the merits Wilson claim for disability prior to March 7, 2012. Wilson also points

out that the ALJ summarizes a February 2012 letter from Dr. Benjamin C. Pinner concerning results

of a drug screening. (Tr. 18-19.) In this letter, Dr. Pinner states that due to Wilson’s dishonesty

about the medications Wilson is taking, Dr. Pinner can no longer serve as Wilson’s primary care

physician and dismisses Wilson as a patient of the practice. (See Tr. 356.) After summarizing this


       3
         The court notes that numerous social security regulations and social security rulings (SSRs)
have changed effective March 27, 2017. However, these changes specifically state that they are
applicable to claims filed on or after March 27, 2017. See, e.g., 20 C.F.R. §§ 404.1513, 404.1527.
Because the instant claim was filed prior to that date, all references in the instant Order are to the
prior versions of the regulations which were in effect at the time Wilson’s application for benefits
was filed, unless otherwise specified.

                                            Page 6 of 18
letter, the ALJ stated that “[t]he results of the claimant’s drug screen do not bolster his allegations

in his application for disability.” (Tr. 19.) Wilson argues that since the ALJ used evidence from the

prior period, the ALJ reopened Wilson’s prior claim without properly considering all of the evidence.

       The United States Court of Appeals for the Fourth Circuit has explicitly addressed and

summarized the law applicable to subject matter jurisdiction and res judicata in cases involving

claims for Social Security benefits. In McGowen v. Harris, 666 F.2d 60 (4th Cir. 1981), the Fourth

Circuit summarized the applicable principles as follows:

       1. The combined effect of 42 U.S.C. § 405(g) and (h) is to establish a power in the
       Secretary to deny any social security claim on the basis that it has earlier been denied
       on the merits by a final administrative decision, i.e., to apply administrative res
       judicata in bar. Easley v. Finch, 431 F.2d 1351, 1353 (4th Cir. 1970).

       2. An earlier administrative decision at any level in the adjudicative process may be
       final and therefore properly treated as preclusive of a subsequent claim either because
       the decision has been judicially affirmed or because administrative reconsideration,
       hearing, or review, or judicial review has not been timely sought. Shrader v. Harris,
       631 F.2d 297, 300-01 (4th Cir. 1980); Leviner v. Richardson, 443 F.2d 1338, 1342
       (4th Cir. 1971); see also 20 C.F.R. § 404.957(c)(1) (1981) (superseding 20 C.F.R.
       § 404.937(a) (1980)).

       3. When, following any final administrative decision denying a claim on the merits
       a claimant files a subsequent claim, the Secretary may properly apply administrative
       res judicata in bar only if it is the “same” claim earlier denied. 20 C.F.R.
       § 404.957(c)(1) (1981) (superseding 20 C.F.R. § 404.937(a) (1980)). Whether it is
       the same claim must necessarily be determined according to general principles of res
       judicata respecting the scope of a claim for purposes of merger and bar as adapted
       to the social security claim context. See Restatement (Second) of Judgments § 61
       (1980). Even though it is the same claim, the Secretary may nevertheless, within
       time limits and for “good cause” shown, reopen the claim and consider it on the
       merits, with or without new evidence. 20 C.F.R. § 404.989 (1981) (superseding 20
       C.F.R. § 404.958 (1980)).

       4. Assuming that the same claim is involved, and unless a constitutional objection
       to applying res judicata is raised in the district court, see, e.g., Shrader v. Harris, 631
       F.2d at 300, the district court is without jurisdiction under 42 U.S.C. § 405(g) to
       engage in judicial review either of a decision by the Secretary not to reopen the


                                             Page 7 of 18
claim, Califano v. Sanders, 430 U.S. 99 (1977); Matos v. Secretary of Health,
Education and Welfare, 581 F.2d 282, 286-87 (1st Cir. 1978), or to apply
administrative res judicata as a bar to it, Teague v. Califano, 560 F.2d 615, 618 (4th
Cir. 1977).

5. On the other hand, if administrative res judicata has been applied in bar of a
subsequent claim which, properly assessed, is not the same for res judicata purposes,
jurisdiction to engage in judicial review exists. In that situation the subsequent claim
is necessarily, in legal contemplation, a different one whose merits have never been
addressed administratively. In consequence the Secretary’s decision denying the
claim was one as to which the claimant was entitled to a hearing and hence, to
judicial review of the denial. Cf. Califano v. Sanders, 430 U.S. at 107-08 (refusal to
reopen not reviewable because no entitlement to hearing).

6. By the same token, even though the subsequent claim be the same claim for res
judicata purposes, if it has nevertheless been reconsidered on the merits to any extent
and at any administrative level, it is thereupon properly treated as having been, to that
extent, reopened as a matter of administrative discretion under 20 C.F.R. § 404.989
(1981) (superseding 20 C.F.R. [§] 404.958 (1980)). In that event a final decision of
the Secretary denying the claim is also subject to judicial review to the extent of the
reopening, without regard to the expressed basis for the Secretary’s denial. See
Farley v. Califano, 599 F.2d 606 (4th Cir. 1979).

7. From this it is evident that upon a challenge to its jurisdiction on the basis that
administrative res judicata has been applied in bar of a claim, or that discretionary
reopening of a previously denied claim has been denied, or both, the district court has
jurisdiction to determine, as appropriate, whether res judicata has properly been
applied, or whether, though res judicata might properly have been applied, the claim
has nevertheless been reopened. See Farley v. Califano, 599 F.2d at 608 & n.4. In
this the court simply exercises its inherent jurisdiction to determine its own
jurisdiction. Texas & Pacific Railway v. Gulf, Colorado & Santa Fe Railway, 270
U.S. 266, 274 (1927). If the court determines that jurisdiction exists either because
administrative res judicata was not properly applied, or because the denied claim has
been either formally or by legal implication reopened, it may then of course judicially
review the Secretary’s final decision denying the claim.

8. In order to make this jurisdictional determination, the district court must have
before it a record sufficient to determine the scope of the successive claims for res
judicata purposes, see Farley v. Califano, 599 F.2d at 608 & n.4; Restatement
(Second) of Judgments § 61 (1980), or to determine whether the claim, though
subject to administrative res judicata, has in fact been administratively reopened to
any extent. This may well require that the entire administrative record be made a part
of the district court record, but not necessarily. If the identity of claims or the fact of


                                      Page 8 of 18
       reopening is otherwise apparent as a matter of law from the district court record, the
       determination may of course be made on that basis.

       9. The district court is obviously free to make its independent determination, subject
       to appellate review, of the jurisdictional questions, including the scope of successive
       claims for res judicata purposes and whether a denied claim has been
       administratively reopened, without regard to any determinations or assertions by the
       Secretary respecting those matters.

McGowen, 666 F.2d at 65-66.

       Applying these principles to the case at hand, the court finds that the filings before the court

demonstrate that the Commissioner properly applied res judicata to Wilson’s DIB claim to the extent

Wilson sought disability prior to March 7, 2012 as that claim had previously been denied initially

and upon reconsideration and ultimately dismissed. Therefore, the court is without jurisdiction under

42 U.S.C. § 405(g) to engage in judicial review of either the decision by the Commissioner to apply

administrative res judicata as a bar to Wilson’s claim for DIB during that period or the decision not

to reopen the DIB claim.

       With regard to Wilson’s arguments that the ALJ’s decision should be treated as having

reopened his prior claim, the court finds them unsupported.

       [J]urisdiction to review exists when, even though the Secretary has purported to rest
       denial of reopening on principles of administrative res judicata, a review of the
       record discloses that the merits of the claim actually have been reconsidered. Under
       these limited circumstances, the claim is “properly treated as having been, to that
       extent, reopened as a matter of administrative discretion under 20 C.F.R. § 404.989.”

Hall v. Chater, 52 F.3d 518, 520 (4th Cir. 1995) (quoting McGowen, 666 F.2d at 65). But here, the

ALJ’s decision repeatedly reflects that treatments notes and opinions from the period barred by res

judicata were considered only for historical and background purposes. The limited statements relied




                                           Page 9 of 18
upon by Wilson do not establish that the merits of Wilson’s prior claim have been re-evaluated or

that the merits of the prior adjudicated claim were being reconsidered.

       Accordingly, Wilson’s first two arguments are without merit.

B.     Step Three

       Wilson’s next two arguments challenge the ALJ’s determination at Step Three. At this step,

the Commissioner must determine whether the claimant meets the criteria of one of the Listings and

is therefore presumptively disabled. “For a claimant to show that his impairment matches a listing,

it must meet all of the specified medical criteria.” Sullivan v. Zebley, 493 U.S. 521, 530 (1990)

(emphasis added). It is not enough that the impairments have the diagnosis of a listed impairment;

the claimant must also meet the criteria found in the Listing of that impairment. 20 C.F.R.

§ 404.1525(d); see also Bowen v. Yuckert, 482 U.S. 137, 146 (1987) (noting that the burden is on

the claimant to establish that his impairment is disabling at Step Three).

       Wilson first argues that he met Listing 1.04, which provides as follows:

       Disorders of the spine (e.g., herniated nucleus pulposus, spinal arachnoiditis, spinal
       stenosis, osteoarthritis, degenerative disc disease, facet arthritis, vertebral fracture),
       resulting in compromise of a nerve root (including the cauda equina) or the spinal
       cord. With:
       A. Evidence of nerve root compression characterized by neuro-anatomic distribution
       of pain, limitation of motion of the spine, motor loss (atrophy with associated muscle
       weakness or muscle weakness) accompanied by sensory or reflex loss and, if there
       is involvement of the lower back, positive straight-leg raising test (sitting and
       supine);
       or
       B. Spinal arachnoiditis, confirmed by an operative note or pathology report of tissue
       biopsy, or by appropriate medically acceptable imaging, manifested by severe
       burning or painful dysesthesia, resulting in the need for changes in position or
       posture more than once every 2 hours;
       or
       C. Lumbar spinal stenosis resulting in pseudoclaudication, established by findings
       on appropriate medically acceptable imaging, manifested by chronic nonradicular


                                            Page 10 of 18
       pain and weakness, and resulting in inability to ambulate effectively, as defined in
       1.00B2b.

20 C.F.R. Pt. 404, Subpt. P, App. 1, § 1.04. Wilson argues that he met Listing 1.04 because his

“back impairments worsened after being involved in an automobile accident in January of 2013” and

points to an MRI following that incident. Wilson appears to argue that these exacerbated symptoms

should have related back and should have been considered by the ALJ. However, the applicable

standard for DIB requires that the claimant be disabled on or before his date last insured, and

Wilson’s very arguments indicate that the accident in 2013—which was almost a year after his date

last insured—exacerbated his symptoms. Wilson’s reliance on an MRI from February 2011 that he

argues “revealed an annular fissure in the midline posterior disc at L4-L5 and central midline disc

protrusion at L5-S1” (Pl.’s Br. at 6, ECF No. 10 at 6) is also unavailing as he has failed to show how

it demonstrates that Wilson met any of the above requirements of Listing 1.04.

       Wilson also argues that the ALJ erred in failing to consider his impairments in combination.

When a claimant has more than one impairment, the ALJ must consider the combined effect of all

impairments without regard to whether any such impairment, if considered separately, would be of

sufficient severity to be the basis of eligibility under the law. 20 C.F.R. § 404.1523. Further, in

Walker v. Bowen, 889 F.2d 47, 49-50 (4th Cir. 1989), the United States Court of Appeals for the

Fourth Circuit explained:

       [A] failure to establish disability under the listings by reference to a single, separate
       impairment does not prevent a disability award. It is axiomatic that disability may
       result from a number of impairments which, taken separately, might not be disabling,
       but whose total effect, taken together, is to render claimant unable to engage in
       substantial gainful activity. In recognizing this principle, this Court has on numerous
       occasions held that in evaluating the effect[] of various impairments upon a disability
       benefit claimant, the Secretary must consider the combined effect of a claimant’s



                                           Page 11 of 18
          impairments and not fragmentize them. . . . As a corollary to this rule, the ALJ must
          adequately explain his or her evaluation of the combined effects of the impairments.

Id. at 49-50 (internal citations omitted). However, “the adequacy requirement of Walker is met if

it is clear from the decision as a whole that the Commissioner considered the combined effect of a

claimant’s impairments.” Brown v. Astrue, C/A No. 0:10-cv-1584-RBH, 2012 WL 3716792, at *6

(D.S.C. Aug. 28, 2012) (citing Green v. Chater, 64 F.3d 657, 1995 WL 478032, at *3 (4th Cir.

1995)).

          Wilson argues that the ALJ’s analysis is deficient because he failed to discuss the

impairments in combination at Step Three. However, contrary to Wilson’s arguments, the court

finds that during the course of the ALJ’s opinion, the ALJ sufficiently discussed Wilson’s alleged

impairments and limitations to demonstrate that he considered Wilson’s impairments in

combination. Review of the ALJ’s decision reveals that the ALJ found no evidence supporting the

existence of some of these impairments during the relevant time period and no evidence to support

any limitations stemming from some of the alleged impairments. Moreover, the opinion as a whole

demonstrates that in analyzing Wilson’s residual functional capacity, the ALJ also discussed

Wilson’s medical records at length, including physical and mental findings and diagnostic images

and testing results, as well as his testimony, and addressed conflicts in the records. The ALJ also

stated that through the date last insured, Wilson “did not have an impairment or combination of

impairments that met or medically equals the severity of one of the listed impairments . . . .” (Tr.

23.) For these reasons, the court finds the ALJ’s analysis sufficiently demonstrates that he

considered the combined effect of Wilson’s impairments. See Brown, 2012 WL 3716792, at *6




                                             Page 12 of 18
(finding that Fourth Circuit precedent issued after Walker suggested that Walker was not meant to

be used as a trap for the Commissioner).

        Moreover, even assuming Wilson is correct and the ALJ’s statements throughout the opinion

are not sufficient, Wilson has failed to explain how more discussion or explanation by the ALJ

regarding the combined effects of his alleged impairments would change the outcome of this case.4

See, e.g., Brown, 2012 WL 3716792, at *6 (“If the Commissioner’s analysis is fragmentized, it is,

of course, the Plaintiff’s task to adequately show the Court that the Commissioner’s decision could

have been different had he done an adequate combined effect analysis of his multiple impairments.”).

Although Wilson may believe that additional limitations were warranted, he fails to specify them or

detail any basis for them. Accordingly, based on a review of the decision as a whole, Wilson has

failed to demonstrate that the ALJ failed to consider adequately his combined impairments and has

not explained how the outcome would have differed with additional discussion; therefore, remand

is not warranted on this basis. See, e.g., Glockner v. Astrue, C/A No. 0:11-955-CMC-PJG, 2012 WL

4092618, at *5 (D.S.C. Sept. 17, 2012) (finding that the ALJ sufficiently discussed the plaintiff’s

alleged impairments and limitations to demonstrate that he considered the plaintiff’s impairments

in combination and observing that the plaintiff neither cited an impairment ignored by the ALJ nor

offered any explanation as to how more discussion or explanation may have changed the outcome

in the case).


        4
          As indicated above, it is the plaintiff's burden to present evidence that his impairments meet
or equal a Listing. Kellough v. Heckler, 785 F.2d 1147, 1152 (4th Cir. 1986). Further, “[i]t is the
claimant’s burden, and not the Social Security Commissioner’s burden, to prove the claimant’s
[residual functional capacity].” Baldwin v. Barnhart, 349 F.3d 549, 556 (8th Cir. 2003); see also
Dollars v. Colvin, No. 5:14-CV-00048-FDW, 2014 WL 6666510, at *3 (W.D.N.C. Nov. 24, 2014)
(“It is the claimant’s burden, however, to establish his RFC by demonstrating how his impairment
impacts his functioning.”) (citing 20 C.F.R. §§ 404.1512(c), 416.912(c)).

                                            Page 13 of 18
C.     Treating Physician

       Finally, Wilson argues that the ALJ erred in discounting opinions dated March 2013 and May

2013 from Dr. John Thompson and a December 2011 opinion from Dr. Robert Roberts. The law

applicable to Wilson’s application provides that regardless of the source, the Commissioner will

evaluate every medical opinion received. 20 C.F.R. § 404.1527(c). Typically, the Social Security

Administration accords greater weight to the opinion of treating medical sources because treating

physicians are best able to provide “a detailed, longitudinal picture” of a claimant’s alleged

disability. See id. However, “the rule does not require that the testimony be given controlling

weight.” Hunter v. Sullivan, 993 F.2d 31, 35 (4th Cir. 1992) (per curiam). Instead, a treating

physician’s opinion is evaluated and weighed “pursuant to the following non-exclusive list: (1)

whether the physician has examined the applicant, (2) the treatment relationship between the

physician and the applicant, (3) the supportability of the physician’s opinion, (4) the consistency of

the opinion with the record, and (5) whether the physician is a specialist.” Johnson v. Barnhart, 434

F.3d 650, 654 (4th Cir. 2005) (citing 20 C.F.R. § 404.1527). Any other factors that may support or

contradict the opinion should also be considered. 20 C.F.R. § 404.1527(c)(6). In the face of

“persuasive contrary evidence,” the ALJ has the discretion to accord less than controlling weight to

such an opinion. Mastro v. Apfel, 270 F.3d 171, 178 (4th Cir. 2001). Further, “if a physician’s

opinion is not supported by clinical evidence or if it is inconsistent with other substantial evidence,

it should be accorded significantly less weight.” Id. (quoting Craig, 76 F.3d at 590).

       First, with regard to Dr. Thompson’s opinions, the ALJ found as follows:

       In March 2013, Dr. Thompson completed a Physical Capacities Evaluation and a
       pain questionnaire. Dr. Thompson has indicated that it is not physically possible for
       the claimant to work an eight-hour workday. Dr. Thompson has indicated extreme


                                           Page 14 of 18
        limitations including walking for no hours per eight-hour workday and absenteeism
        of about four workdays per month. However, Dr. Thompson also indicated that the
        claimant could frequently lift and carry 11-20 pounds. Dr. Thompson stated that the
        claimant is diagnosed with lumbar spondylosis with L5-S1 disc disease and that the
        claimant has been felt not to be a surgical candidate by neurosurgery (Exhibit B-10F).

        I have given little to no weight to Dr. Thompson’s conclusions on these forms. First
        of all, these conclusions were made nearly 10 months after the claimant’s date last
        insured. Thus, they are too remote to the claimant’s conditions regarding the period
        in question. Secondly, these extreme conclusions appear to be inconsistent with one
        another. As an example, it seems unlikely that someone who could not stand for any
        period of time would be capable of frequently lifting and carrying 11-20 pounds. In
        addition, these extreme restrictions regarding findings including walking and
        absenteeism are not supported by the treatment notes of record or diagnostic imaging,
        which have shown limited abnormal findings. It is also important to note that when
        Dr. Thompson completed these forms in March 2013, he ha[d] not received the
        treatment records from Dr. Toussaint. Dr. Thompson specifically indicated at an
        office visit in April 2013 that he did not have these records yet. Dr. Thompson also
        indicated in his treatment notes at this office visit that they would get Dr. Toussaint’s
        report before proceeding with a disability evaluation (emphasis added) (Exhibit B-
        12F, page 5). While Dr. Thompson indicated at this April 2013 office visit that they
        would wait on a disability evaluation, he actually did the exact opposite and
        completed forms in March 2013 and indicated that the claimant was unable to work.

        At an office visit in May 2013, Dr. Thompson indicated that he was not sure if the
        claimant is fully disabled but that he clearly cannot work on his feet and a full-time
        capacity. Dr. Thompson stated that the claimant does continue to have chronic pain
        which impairs his sitting and standing. Dr. Thompson stated that the claimant is
        clearly impaired but that he suspects he is not completely disabled. At this office
        visit, the claimant indicated that he wanted something for anxiety. Dr. Thompson
        prescribed Ativan to be taken on an as needed basis (Exhibit B-12F).

        I have given little to no weight to Dr. Thompson’s statements at the May 2013 office
        visit. Again, these statements were made nearly a year after the claimant’s date last
        insured. However, it does appear that Dr. Thompson has indicated that the claimant
        may be capable of some work activities.

(Tr. 21-22.) Wilson’s sole challenge the ALJ’s evaluation of this evidence is that in discounting the

opinions based on the fact that they were issued after the date last insured, the ALJ failed to consider

whether this evidence credibly reflected Wilson’s conditions prior to his date last insured. Wilson’s



                                            Page 15 of 18
argument is unavailing. First, in accordance with applicable law, the ALJ clearly considered whether

the limitations suggested related back to Wilson’s date last insured; however, the ALJ found that the

opinions were too remote. See Bird v. Comm’r of Soc. Sec. Admin., 699 F.3d 337, 345 (4th Cir.

2012) (holding that the Commissioner “must give retrospective consideration to medical evidence

created after a claimant’s last insured date when such evidence may be ‘reflective of a possible

earlier and progressive degeneration’ ”). And this was not the only reason offered by the ALJ. The

ALJ also found that Dr. Thompson’s opinions were contradicted by Dr. Thompson’s treatment

records, as well as the treatment records and opinions from Dr. C. Philip Toussaint, a neurologist.

The ALJ also observed unexplained inconsistencies within the opinion.

       Further, with regard to Dr. Roberts, the ALJ found as follows:

       [T]he claimant has also been treated by Dr. Roberts of The Pain Center. The
       claimant was seen for office visits from February 2011 through January 2012, which
       is during the time barred by res judicata. The claimant was diagnosed with various
       conditions including sacroiliitis, neuritis, lumbosacral displacement, and lumbago.
       A cervical spine MRI scan in December 2011 indicated multilevel shallow disc
       protrusions creating mild degrees of stenoses. In December 2011, Dr. Roberts
       indicated in a letter “to whom it may concern” that the claimant had been advised that
       he may not lift/push/pull greater than 10 pounds, and that he should avoid any
       repetitive bending or twisting. A lumbar spine MRI scan in February 2011 indicated
       findings of a recurrent annular fissure at L4-5 with non compressive protrusion, and
       disc protrusion at L5-S1 without neural contact or likely significant stenosis. While
       the claimant signed a release for an epidural steroid injection in March 2012, it does
       not appear that the claimant had this procedure completed. In April 2012, the
       claimant signed a Patient’s Code of Conduct. From these records, it appears that the
       claimant’s last actual office visit was in January 2012. These records also include
       Dr. Pinner’s letter and the claimant’s drug screen (Exhibits B-1F, B-2F and B-4F).

       I have considered Dr. Roberts’ letter in December 2011 concerning limitations for
       the claimant, but I have given it little weight for several reasons. First of all, this
       letter was completed during the time barred by res judicata. Dr. Roberts does not
       provide any explanation for these limitations. These limitations are not supported by
       Dr. Roberts’ treatment notes or Dr. Pinner’s treatment notes, the claimant’s two
       treating physicians at that time. Finally, these limitations are not supported by


                                           Page 16 of 18
        diagnostic imaging completed in December 2011 and February 2012, which showed
        limited abnormalities.

(Tr. 19.) Wilson argues that the ALJ erred in discounting Dr. Roberts’s letter because Dr. Roberts

treated Wilson for approximately one year and attempted to relieve Wilson’s pain with back

injections. Wilson also reiterates his above argument that the ALJ erred in applying res judicata.

As explained above, Wilson has failed to demonstrate any error by the ALJ in applying res judicata.

Wilson’s remaining arguments are insufficient to demonstrate that the ALJ’s discussion of this

evidence was unsupported.

        Thus, upon thorough review of the ALJ’s decision and the record, the court concludes that

it is clear that the ALJ applied the factors, to the extent they were applicable, in evaluating the

opinion evidence, and finds that Wilson has failed to demonstrate that the ALJ’s evaluation of these

opinions is unsupported by substantial evidence or based on an incorrect application of the law. See

20 C.F.R. § 404.1527(c); Mastro, 270 F.3d at 178 (stating that “if a physician’s opinion is not

supported by clinical evidence or if it is inconsistent with other substantial evidence, it should be

accorded significantly less weight”) (internal quotation marks and citation omitted); Dunn v. Colvin,

607 F. App’x 264, 267 (4th Cir. 2015) (“An ALJ’s determination as to the weight to be assigned to

a medical opinion generally will not be disturbed absent some indication that the ALJ has dredged

up ‘specious inconsistencies,’ . . . or has failed to give a sufficient reason for the weight afforded a

particular opinion[.]”) (internal citations omitted); see also 20 C.F.R. § 404.1527(c)(6) (providing

as an example of other factors to consider in weighing an opinion, the source’s familiarity with other

information in the record); 20 C.F.R. § 404.1527(c)(3) (“The more a medical source presents

relevant evidence to support an opinion, particularly medical signs and laboratory findings, the more



                                            Page 17 of 18
weight we will give that opinion. The better an explanation a source provides for an opinion, the

more weight we will give that opinion.”).

       Based on the foregoing, Wilson has failed to demonstrate that the ALJ’s conclusions

regarding these opinions are unsupported by substantial evidence. In fact, it is clear that the ALJ,

as part of his duties in weighing the evidence, properly considered these opinions in accordance with

the applicable factors and legal authority. See Craig, 76 F.3d at 589 (stating that the court may not

“undertake to re-weigh conflicting evidence, make credibility determinations, or substitute [its]

judgment for that of the [Commissioner]”); Hays v. Sullivan, 907 F.2d 1453, 1456 (4th Cir. 1990)

(holding that it is the ALJ’s responsibility, not the court’s, to determine the weight of evidence and

resolve conflicts of evidence). Thus, the court finds that Wilson has not shown that the ALJ’s

decision with regard to the opinion evidence was unsupported by substantial evidence or reached

through application of an incorrect legal standard.

                                              ORDER

       For the foregoing reasons, the court finds that Wilson has not shown that the Commissioner’s

decision was unsupported by substantial evidence or reached through application of an incorrect

legal standard. See Craig, 76 F.3d at 589; see also 42 U.S.C. § 405(g); Coffman, 829 F.2d at 517.

Therefore, it is hereby

       ORDERED that the Commissioner’s decision is affirmed.

       IT IS SO ORDERED.


                                                      ____________________________________
February 20, 2019                                     Paige J. Gossett
Columbia, South Carolina                              UNITED STATES MAGISTRATE JUDGE



                                            Page 18 of 18
